UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1837



SAMUEL BLACKBURN,

                                                Plaintiff - Appellant,

          versus


JOHN   ASHCROFT,  Attorney      General;   HAROLD
WANKEL; STEPHEN H. GREENE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-1522-A)


Submitted:   October 31, 2001              Decided:   November 15, 2001


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Blackburn, Appellant Pro Se. Richard Parker, Rachel Celia
Ballow, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Samuel Blackburn appeals from the district court’s orders

granting summary judgment for the Defendants on his employment dis-

crimination complaint and denying his motion for reconsideration.

We have reviewed the record and the district court’s opinions and

find no reversible error.      Accordingly, we affirm on the reasoning

of the district court.        Blackburn v. Ashcroft, No. CA-00-1522-A

(E.D. Va. Mar. 6, 2001 & filed June 7, 2001; entered June 8, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2